Case 5:17-md-02773-LHK Document 783-6 Filed 10/30/18 Page 1 of 2




             EXHIBIT 4
                                                 LEGAL NOTICE
                If you have
Case 5:17-md-02773-LHK
                   \         purchased783-6
                          Document      a cellular phone
                                               Filed 10/30/18 Page 2 of 2
                since February 11, 2011, a class action
                     lawsuit may affect your rights.
                       A court authorized this notice. This is not a solicitation from a lawyer.
                A lawsuit is pending in the United States District Court for the Northern
                District of California (the “Court”) against Qualcomm Incorporated
                (“Qualcomm”). Plaintiffs in the lawsuit claim that Qualcomm violated state
                and federal antitrust laws in the United States, harming competition and
                causing consumers to overpay for cellular phones.
                On September 27, 2018, the Court determined that this case could proceed as
                a Class Action on behalf of persons and entities in the United States who
                purchased, paid for, and/or provided reimbursement for some or all of the
                purchase price of cellular phones with CDMA and LTE technologies. This
                includes cellular phones manufactured and sold by companies such as Apple 
                Samsung, LG, Motorola, and ZTE.
                The Court has not decided whether Qualcomm did anything wrong. There is
                no money available now, and no guarantee there will be. However, your legal
                rights are affected, and you have a choice to make now.
                                          ARE YOU AFFECTED?
                The certified class includes persons and entities that purchased, paid for,
                and/or provided reimbursement for some or all of the purchase price for all
                UMTS, CDMA (including CDMAone and cdma2000) and/or LTE cellular
                phones for their own use and not for resale from February 11, 2011, through
                the present in the United States.
                Not included in the class are: Qualcomm, its officers, directors, management,
                employees, subsidiaries, and affiliates; all federal and state governmental
                entities; all persons or entities who purchased Relevant Cellular Phones for
                purposes of resale; and any judges or justices involved in this action and any
                members of their immediate families or their staff.
                                    YOUR RIGHTS AND OPTIONS
                DO NOTHING: By doing nothing, you keep the possibility of getting
                money or benefits that may come from a trial or a settlement. But you give up
                any rights to sue Qualcomm separately about the same legal claims in this
                lawsuit.
                ASK TO BE EXCLUDED: If you ask to be excluded and money or benefits
                are later awarded in this class action lawsuit, you will not share in those. But
                you keep any rights to sue Qualcomm separately about the claims in this
                lawsuit.
                                                   THE TRIAL
                Plaintiffs will have to prove their claims against Qualcomm at a trial. The
                trial is currently set to start on June 24, 2019. During the trial, a Judge and
                Jury will hear all of the evidence to help them reach a decision about
                whether the Plaintiffs or Defendant are right about the claims in the
                lawsuit. There is no guarantee that the Plaintiffs will win, or that they will
                get any money for the class.
                                    WANT MORE INFORMATION?
                If you have any questions or want to review documents that have been filed
                in this case, including the detailed Notice that describes how to request
                exclusion, you may visit www.xxxxxxxxxxx.com. All dates are subject to
                change, and current dates are available on the website.
